Seevers, J.
The errors assigned are: (1) Tbe verdict is contrary to law. (2) The verdict is contrary to the evidence. (3) The court erred in admitting testimony on the trial. (4) The court erred in excluding testimony on the trial. (5) The court erred in the instructions given to the jury. (6) The court erred in permitting the plaintiff to amend her petition. (7) The court erred in overruling defendant’s motion in arrest of judgment, and for a new trial.
Counsel for the appellee insists that the assignments of error are not sufficiently specific. This is clearly so as to the first, third, fourth and seventh assignments, (Code, § 3207,) and no further consideration of such assignments is required.
Conceding that the fifth is sufficiently specific, we cannot consider it, because the am ended,> abstract states that “no exceptions were taken to the instructions of the court, as appears from the record.” This is a denial of the abstract, and, if true, all the appellee could say. Its correctness must be presumed, because it is in no respect denied or avoided, and there is no transcript on file. There was no error in permitting the plaintiff to file an amended petition to conform the pleadings to the proof, and we are unable to say that the vei’diet is contrary to the evidence.
Affirmed.